IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1178
                             Filed October 11, 2017


IN THE INTEREST OF W.A., C.A., B.A., and H.A.,
Minor Children,

N.A., Grandmother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Warren County, Kevin A. Parker,

District Associate Judge.



       A grandmother appeals a juvenile court order denying her motions for

intervention and visitation. AFFIRMED.



       Laura Jean Lockwood of Hartung & Schroeder, L.L.P., Des Moines, for

appellant grandmother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Nancy L. Pietz of Pietz Law Office, Des Moines, attorney and guardian ad

litem for minor child W.A.

       Mary Kathryn Miller of Juvenile Public Defender, Des Moines, attorney

and guardian ad litem for minor children C.A., B.A., and H.A.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                              2


MULLINS, Judge.

       The appellant, N.A., is the biological, paternal grandmother of the children

in interest.    She appeals a juvenile court order denying her motions for

intervention and visitation.1 Her viable arguments on appeal are that the district

court erred in (1) not allowing her to intervene and (2) denying her request for

visitation.2

I.     Background Facts and Proceedings

       The children’s parents’ parental rights as to all four children were

terminated in October 2016. This court subsequently affirmed the termination of

both parents’ parental rights. See generally In re W.A., No. 16-1774, 2017 WL
104975 (Iowa Ct. App. Jan. 11, 2017). In December, the juvenile court ordered

the children be placed in the custody and guardianship of the Iowa Department of

Human Services (DHS) for purposes of adoption.                     DHS began exploring


1
  N.A. withdrew her motion to intervene with regard to W.A. before the district court and
has “withdraw[n] her appeal with respect to W.A.” as well. As such, this appeal only
concerns C.A., B.A., and H.A.
2
  N.A. also argues the juvenile court erred in denying her request that the children be
placed with her. We agree with the State that this argument was not preserved for our
review. Although her motions and brief in the district court touched on the placement
issue, her counsel effectively withdrew the argument at hearing, stating: “[M]y client is
only asking that she be a party to this case, not that she be considered for placement
right at this moment. She understands that [there are] steps that need to be taken
before that can happen.” The district court’s subsequent ruling therefore did not address
the placement issue. This argument was not preserved for appeal, and we therefore do
not consider it. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a
fundamental doctrine of appellate review that issues must ordinarily be both raised and
decided by the district court before we will decide them on appeal.”).
        She finally argues, “[d]ue to the juvenile court’s delay” in ruling on her motions,
her “appellate rights have been violated.” Because she provides us with no authority to
support this contention, we do not consider the argument. See In re C.B., 611 N.W.2d
489, 492 (Iowa 2000) (“A broad, all encompassing argument is insufficient to identify
error in cases of de novo review.”); see also Iowa R. App. P. 6.903(2)(g)(3). In any
event, N.A.’s “appellate rights” were not triggered until the juvenile court issued its ruling.
See Iowa Rs. App. P. 6.101(1)(a), .103(1). We are obviously considering the appeal and
therefore find no grounds for concluding her “appellate rights” were violated.
                                         3


possibilities for adoption and placed W.A. and B.A in foster care and C.A. and

H.A. in relative care with their maternal grandmother. Currently, the maternal

grandmother is not an option for permanent placement for C.A. and H.A, but

W.A. and B.A.’s foster parents have been approved for adoption.

       In January 2017, N.A. moved to intervene in the child-in-need-of-

assistance (CINA) and termination-of-parental-rights (TPR) cases, arguing she

was an interested party due to her status as the children’s grandmother and no

other party was representing, or had the ability to represent, her interests. She

requested “that the [c]ourt grant her party status in the ongoing . . . cases

regarding her grandchildren.” A hearing was held on the motion in March; the

hearing was limited to argument by the parties and the submission of exhibits. In

May, while the matter was still pending, N.A. filed a motion for visitation. In July,

the juvenile court entered a written ruling denying both motions and making the

following conclusions:

       The parental rights of the parents have been terminated. The
       children are currently in foster care and relative care (maternal
       grandmother) and are thriving. [N.A.] has not been a placement for
       the children since the inception of this matter. It is not in the best
       interest of the children to allow the paternal grandmother to
       intervene.

As noted, N.A. appeals.

II.    Standard of Review

       “We review the denial of a motion to intervene for correction of errors at

law, giving some deference to the district court’s discretion.” In re A.G., 558
N.W.2d 400, 403 (Iowa 1997). We review the denial of grandparent visitation de

novo. See Graves v. Eckman, 550 N.W.2d 470, 471 (Iowa Ct. App. 1996).
                                           4


III.    Intervention

        Our rules of civil procedure allow for permissive intervention and

intervention as a matter of right. See Iowa R. Civ. P. 1.407(1)–(2). Motions to

intervene are allowed in CINA and TPR proceedings. A.G., 558 N.W.2d at 402–

03. N.A.’s argument on appeal is limited to intervention as a matter of right under

Iowa Rule of Civil Procedure 1.407(1)(b). Under that rule, courts must allow

intervention

        [w]hen the applicant claims an interest relating to . . . the subject of
        the action and the applicant is so situated that the disposition of the
        action may as a practical matter impair or impede the applicant’s
        ability to protect that interest, unless the applicant’s interest is
        adequately represented by another party.

Iowa R. Civ. P. 1.407(1)(b). The district court is allowed a certain amount of

discretion in determining whether a proposed intervenor is “interested” in the

litigation. In re H.N.B., 619 N.W.2d 340, 342–43 (Iowa 2000); A.G., 558 N.W.2d

at 403.    Even if a party is entitled to intervention as a matter of right, “in

determining whether to allow a party to intervene, ‘the focus must always include

the welfare and best interests of the child[ren].’” In re M.M., No. 16-0335, 2016
WL 3002817, at *2 (Iowa Ct. App. May 25, 2016) (quoting H.N.B., 619 N.W.2d at

344).

        The obvious intent behind N.A.’s pursuit of intervention is to ultimately

have the children placed in her care and to permanently adopt them. This court

has already noted its concern with the idea of the children being placed with N.A.

See W.A., 2017 WL 104975, at *3 (noting “concerns regarding whether [N.A.]

could or would keep the children safe from the parents in the future” and

discussing N.A.’s minimization of the parents’ fault in having their rights
                                          5


terminated). Other problems have come to light since our decision affirming the

termination of the parents’ parental rights. Specifically, in February 2017, one of

the children reported that N.A. recently facilitated contact between the children

and their father during a time period in which N.A. was caring for one of the

children while the children’s maternal grandmother was out of town. One of

these situations included, according to DHS, “completely unsupervised” visitation

between one of the children and the father. N.A. allowed this contact despite

being advised by DHS “on more than one occasion [that] none of the children are

allowed to have face-to-face contact with their biological parents.” DHS also

received information that while C.A., a twelve-year-old, was alone with his

biological father, he was provided alcohol and electronic cigarettes, and the two

“drove around on gravel roads consuming alcohol.”

       A foster and adoptive home study report regarding N.A. also noted

concerns that she dislikes DHS’s involvement in her grandchildren’s lives, it

would be difficult for her to collaborate with the agency, she would not maintain

proper boundaries between the children and their biological parents, and her

“decision making skills could jeopardize the children’s safety.”        The report’s

author also noted her concern that N.A.’s “motivation for going through this

process is to give [the father] back the parenting role once the adoption is

finalized.”   N.A. has also admittedly declined to follow two of the children’s

therapist’s recommendation that she have no contact with them.

       Without addressing whether N.A. has a legal interest in the proceedings

sufficient to entitle her to intervention as a matter of right, based on the foregoing

concerns, together with N.A.’s obvious intentions in pursing intervention, we
                                           6


agree with the district court that allowing her to intervene would not be in the

children’s best interests. Allowing N.A. to intervene at this point in the case, well

after termination and at a time when one of the relevant children is ready to be

adopted and the other two are in need of permanency, would be detrimental to

the children’s best interests. See In re E.G., 738 N.W.2d 653, 656 (Iowa Ct. App.

2007) (“[T]he juvenile court should be reluctant to grant a . . . petition for

intervention if it will delay a child’s adoption and/or chance for permanency.”).

       We affirm the juvenile court’s denial of N.A.’s motion to intervene.

IV.    Visitation

       N.A. simply argues she has a relationship with the children and allowing

her visitation would be in their best interests. “The power of the juvenile court in

CINA proceedings includes determination of visitation rights of parents and

grandparents.” In re K.R., 537 N.W.2d 774, 777 (Iowa 1995); see Iowa Code

§ 232.102(15). The court may limit a grandparent’s visitation rights if doing so

would be in the best interests of the children. K.R., 537 N.W.2d at 777; see In re

M.B., 553 N.W.2d 343, 345 (Iowa Ct. App. 1996) (“[T]he nature and extent of

visitation is always controlled by the best interests of the child.”).

       In her motion for visitation, N.A. asserted DHS “attempted to restrict

visitation between [her] and her grandchildren without having adequate support.”

Based on the concerns noted above, we find DHS had adequate support for

restricting her visitation and, on our de novo review, we affirm the juvenile court’s

ruling and find that allowing N.A. visitation would be contrary to the best interests

of the children.

       We affirm the juvenile court’s denial of N.A.’s motion for visitation.
                                          7


V.     Conclusion

       We conclude the allowance of N.A.’s intervention and visitation with the

children would be contrary to the best interests of the children and therefore

affirm the juvenile court’s denial of her motions for intervention and visitation.

       AFFIRMED.